

117 S46 IS: Restoring Resilient Reefs Act of 2021
U.S. Senate
2021-01-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 46IN THE SENATE OF THE UNITED STATESJanuary 26, 2021Mr. Rubio (for himself, Mr. Schatz, Ms. Hirono, and Mr. Scott of Florida) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo reauthorize the Coral Reef Conservation Act of 2000 and to establish the United States Coral Reef Task Force, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Restoring Resilient Reefs Act of 2021.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.TITLE I—Reauthorization of Coral Reef Conservation Act of 2000Sec. 101. Reauthorization of Coral Reef Conservation Act of 2000.Sec. 102. Modification to section 204 of the Coral Reef Conservation Act of 2000 (16 U.S.C. 6403).TITLE II—United States Coral Reef Task ForceSec. 201. Establishment.Sec. 202. Duties.Sec. 203. Membership.Sec. 204. Responsibilities of Federal agency members.Sec. 205. Working groups.Sec. 206. Definitions.TITLE III—Department of the Interior coral reef authoritiesSec. 301. Coral reef conservation and restoration assistance.TITLE IV—Susan L. Williams National Coral Reef Management FellowshipSec. 401. Short title.Sec. 402. Definitions.Sec. 403. Establishment of fellowship program.Sec. 404. Fellowship awards.Sec. 405. Matching requirement.IReauthorization of Coral Reef Conservation Act of 2000101.Reauthorization of Coral Reef Conservation Act of 2000(a)Purposes; Federal coral reef management and restoration activitiesThe Coral Reef Conservation Act of 2000 (16 U.S.C. 6401 et seq.) is amended by striking sections 202 and 203 and inserting the following:202.PurposesThe purposes of this title are—(1)to preserve, sustain, and restore the condition of United States coral reef ecosystems challenged by natural and human-accelerated changes, including increasing ocean temperatures, ocean acidification, coral bleaching, coral diseases, water quality degradation, invasive species, and illegal, unreported, and unregulated fishing;(2)to promote the science-based management and sustainable use of coral reef ecosystems to benefit local communities and the Nation, including through improved integration and cooperation among Federal, State, and locally managed jurisdictions with coral reef equities;(3)to develop sound scientific information on the condition of coral reef ecosystems, continuing and emerging threats to such ecosystems, and the efficacy of innovative tools, technologies, and strategies to mitigate stressors and restore such ecosystems, including evaluation criteria to determine the effectiveness of management interventions, and accurate mapping for coral reef restoration;(4)to assist in the preservation of coral reefs by supporting science-based, consensus-driven State, Tribal, and community-based coral reef management, including conservation and restoration projects that empower local communities, small businesses, and nongovernmental organizations;(5)to provide financial resources, technical assistance, and scientific expertise to supplement and strengthen State and community-based management programs and conservation and restoration projects;(6)to establish a formal mechanism for collecting and allocating monetary donations from the private sector to be used for coral reef conservation and restoration projects;(7)to support the rapid and effective, science-based assessment and response to emergencies that imminently threaten coral reefs, such as coral disease outbreaks, invasive species, hurricanes, marine heat waves, coral bleaching, and other natural disasters, vessel groundings or chemical spills, and other exigent circumstances; and(8)to serve as a model for advancing similar international efforts to preserve, sustain, and restore coral reef ecosystems in the jurisdictions of United States allies and trading partners.203.Federal coral reef management and restoration activities(a)In generalThe Administrator or the Secretary of the Interior may conduct activities described in subsection (b) to conserve and restore coral reefs and coral reef ecosystems that are consistent with—(1)all applicable laws governing resource management in Federal and State waters, including this Act;(2)the national coral reef resilience strategy in effect under section 204A;(3)coral reef action plans in effect under section 205, as applicable; and(4)coral reef emergency plans in effect under section 209, as applicable.(b)Activities describedActivities described in this subsection are activities to conserve, research, monitor, assess, and restore coral reefs and coral reef ecosystems in waters managed under the jurisdiction of a Federal agency specified in subsection (c) or in coordination with a State in waters managed under the jurisdiction of such State, including—(1)developing, including through the collection of requisite data, high-quality and digitized maps reflecting—(A)current and historical live coral cover data;(B)coral reef habitat quality data;(C)priority areas for coral reef conservation to maintain biodiversity and ecosystem structure and function that benefit coastal communities and living marine resources;(D)priority areas for coral reef restoration to enhance biodiversity and ecosystem structure and function to benefit coastal communities and living marine resources; and(E)areas of concern that may require enhanced monitoring of coral health and cover;(2)enhancing compliance with Federal laws that prohibit or regulate—(A)the taking of coral products or species associated with coral reefs; or(B)the use and management of coral reef ecosystems;(3)long-term ecological monitoring of coral reef ecosystems;(4)implementing species-specific recovery plans for listed coral species consistent with the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.);(5)restoring degraded coral reef ecosystems;(6)promoting ecologically sound navigation and anchorages, including mooring buoy systems to promote enhanced recreational access, near coral reefs;(7)monitoring and responding to severe bleaching or mortality events, disease outbreaks, invasive species outbreaks, and significant maritime accidents, including chemical spill cleanup and the removal of grounded vessels;(8)conducting scientific research that contributes to the understanding, sustainable use, and long-term conservation of coral reefs;(9)enhancing public awareness, understanding, and appreciation of coral reefs and coral reef ecosystems;(10)preventing or minimizing the likelihood of vessel impacts or other physical damage to coral reefs through navigational aids and expansion of reef-safe anchorages; and(11)centrally archiving, managing, and distributing data sets and coral reef ecosystem assessments and publishing such information on publicly available internet websites of—(A)the Coral Reef Conservation Program of the National Oceanic and Atmospheric Administration; and(B)the Task Force.(c)Federal agencies specifiedA Federal agency specified in this subsection is one of the following:(1)The National Oceanic and Atmospheric Administration.(2)The National Park Service.(3)The United States Fish and Wildlife Service.(4)The Office of Insular Affairs.(d)Cooperative agreements(1)In generalSubject to the availability of appropriations and at the discretion of the Secretary of Commerce, the Administrator may enter into cooperative agreements with States to fund coral reef conservation and restoration activities in waters managed under the jurisdiction of such States that are consistent with the national coral reef resilience strategy in effect under section 204A.(2)LimitationThe Administrator may not provide more than $500,000 in total funding under paragraph (1) to any one State in any fiscal year..(b)Additional provisionsThe Coral Reef Conservation Act of 2000 (16 U.S.C. 6401 et seq.) is amended by striking sections 205 through 210 and inserting the following:204A.National coral reef resilience strategy(a)In generalThe Administrator shall—(1)develop a national coral reef resilience strategy; and(2)periodically, but not less frequently than every 15 years, review and revise the strategy.(b)ElementsThe strategy required by subsection (a) shall include the following:(1)A discussion addressing—(A)continuing and emerging threats to the resilience of United States coral reef ecosystems;(B)remaining gaps in coral reef ecosystem research, monitoring, and assessment;(C)the status of management cooperation and integration among Federal, State, Tribal, and locally managed jurisdictions with coral reef equities;(D)the status of efforts to manage and disseminate critical information, and enhance interjurisdictional data sharing, related to research, reports, datasets, and maps;(E)areas of special focus, which may include—(i)improving natural coral recruitment;(ii)preventing avoidable losses of corals and their habitat;(iii)enhancing the resilience of coral populations;(iv)supporting a resilience-based management approach;(v)developing, coordinating, and implementing watershed management plans;(vi)building and sustaining watershed management capacity at the local level;(vii)providing data essential for coral reef fisheries management;(viii)building capacity for coral reef fisheries management;(ix)increasing understanding of coral reef ecosystem services;(x)educating the public on the importance of coral reefs, threats and solutions; and(xi)evaluating intervention efficacy;(F)the status of conservation efforts, including the use of marine protected areas to serve as replenishment zones developed consistent with local practices and traditions and in cooperation with, and with respect for the scientific, technical, and management expertise and responsibilities of, State fish and wildlife management agencies; and(G)science-based adaptive management and restoration efforts.(2)A statement of national goals and objectives designed to guide—(A)future Federal coral reef management and restoration activities authorized under section 203;(B)conservation and restoration priorities for grants awarded under section 213; and(C)research priorities for the cooperative institutes established under section 215(c).(3)General templates for use by covered reef managers to guide the development of—(A)coral reef action plans under section 205; and(B)coral reef emergency plans under section 209.(c)ConsultationsIn developing all elements of the strategy required by subsection (a), the Administrator shall—(1)consult with the Secretary of the Interior, the Task Force, covered States, and Tribal organizations;(2)engage stakeholders, including coral reef stewardship partnerships, coral reef institutes and research centers described in section 215(c), and coral reef conservation grant awardees; and(3)solicit public review and comment regarding scoping and the draft strategy.(d)Submission to congress; publicationThe Administrator shall—(1)submit the strategy required by subsection (a) and any revisions to the strategy to the appropriate congressional committees; and(2)publish the strategy and any such revisions on publicly available internet websites of—(A)the Coral Reef Conservation Program of the National Oceanic and Atmospheric Administration; and(B)the Task Force.(e)Transition ruleOn and after the date of the enactment of the Restoring Resilient Reefs Act of 2021, the 2018 Coral Reef Conservation Program Strategic Plan of the National Oceanic and Atmospheric Administration shall be considered to be the national coral reef resilience strategy in effect under this section until the earlier of—(1)September 30, 2033; or(2)the date on which the Administrator develops a national coral reef resilience strategy under this section.205.Coral reef action plans(a)Coral reef action plansExcept as provided in subsection (h), not later than 3 years after the date of the enactment of the Restoring Resilient Reefs Act of 2021, and not later than 2 years after the publication of a revised national coral reef resilience strategy under section 204A, each covered reef manager shall prepare and submit to the Task Force a coral reef action plan to guide management and restoration activities to be undertaken within the responsibilities and jurisdiction of the manager.(b)RequirementsA covered reef manager preparing a coral reef action plan under subsection (a) shall—(1)ensure that the plan is consistent with all elements of the national coral reef resilience strategy in effect; and(2)revise the plan not less frequently than once every 5 years.(c)Plan elementsA coral reef action plan under subsection (a) shall include a discussion of the following elements:(1)Short- and mid-term coral reef conservation and restoration objectives within the applicable jurisdiction.(2)An updated adaptive management framework to inform research, monitoring, and assessment needs.(3)The status of any coral reef emergency plans in effect under section 209 covering coral reef ecosystems within the applicable jurisdiction.(4)Tools, strategies, and partnerships necessary to identify, monitor, and redress pollution and water quality impacts to coral reef ecosystems within the applicable jurisdiction.(5)The status of efforts to improve coral reef ecosystem management cooperation and integration among neighboring Federal, State, Tribal, or locally managed jurisdictions, including the identification of existing research and monitoring activities that can be leveraged for coral reef status and trends assessments within the applicable jurisdiction.(6)An accounting of annual expenditures on coral reef management and restoration activities within the applicable jurisdiction while the preceding action plan, if any, was in effect.(7)Estimated budgetary and resource considerations necessary to carry out the proposed action plan.(d)Technical assistanceThe Administrator and the Task Force shall make all reasonable efforts to provide technical assistance upon request by a covered reef manager developing a coral reef action plan under subsection (a).(e)Adoption of coral reef action plansA covered reef manager may adopt a coral reef action plan developed by another covered reef manager, in full or in part, as relevant to the adopting manager’s applicable jurisdiction.(f)Public reviewThe development of a coral reef action plan by a covered reef manager under subsection (a), and the adoption of a plan under subsection (e), shall be subject to public review and comment.(g)PublicationThe Administrator shall publish each coral reef action plan prepared and submitted to the Task Force under this section on publicly available internet websites of—(1)the Coral Reef Conservation Program of the National Oceanic and Atmospheric Administration; and(2)the Task Force.(h)Applicability to covered States and coral reef stewardship partnershipsA covered State or non-Federal coral reef stewardship partnership is not required to develop a coral reef action plan under subsection (a), but may do so in its own discretion. In developing a coral reef action plan, a covered State or non-Federal coral reef stewardship partnership is encouraged, but not mandated, to comply with the requirements of this section.(i)Plan in effectA coral reef action plan shall be deemed to be in effect if the plan was submitted to the Task Force under this section during the preceding 6 years.206.Coral reef stewardship partnerships(a)Coral reef stewardship partnershipsThe Administrator shall establish standards for the formation of partnerships among government and community members for the stewardship of coral reefs (in this title referred to as coral reef stewardship partnerships) in accordance with this section, including guidance for preparation and submission of coral reef action plans under section 205.(b)Identification of reefsEach coral reef stewardship partnership shall identify with particularity the coral reef or ecologically significant component of a coral reef that will be the subject of its stewardship activities.(c)Membership for Federal reefsA coral reef stewardship partnership that has identified, as the subject of its stewardship activities, a coral reef or ecologically significant component of a coral reef that is fully or partially under the management jurisdiction of any Federal agency specified in section 203(c) shall, at a minimum, include the following:(1)That Federal agency, a representative of which shall serve as chair of the coral reef stewardship partnership.(2)A State, county, or Tribal organization’s resource management agency.(3)A coral reef research center described in section 215(c)(4) or another institution of higher education.(4)A nongovernmental organization.(5)Such other members as the partnership considers appropriate, such as interested stakeholder groups.(d)Membership for non-Federal reefs(1)In generalA coral reef stewardship partnership that has identified, as the subject of its stewardship activities, a coral reef or ecologically significant component of a coral reef that is not under the management jurisdiction of any Federal agency specified in section 203(c) shall, at a minimum, include the following:(A)A State, county, or Tribal organization’s resource management agency, a representative of which shall serve as the chair of the coral reef stewardship partnership.(B)A coral reef research center described in section 215(c)(4) or another institution of higher education.(C)A nongovernmental organization.(D)Such other members as the partnership considers appropriate, such as interested stakeholder groups.(2)Additional members(A)In generalSubject to subparagraph (B), a coral reef stewardship partnership described in paragraph (1) may also include representatives of one or more Federal agencies that have management responsibility in the reef that is the subject of the partnership’s stewardship activities.(B)Requests; approvalA representative of a Federal agency described in subparagraph (A) may become a member of a coral reef stewardship partnership described in paragraph (1) if—(i)the representative submits a request to become a member to the chair of the partnership referred to in paragraph (1)(A); and(ii)the chair consents to the request.(e)Nonapplicability of Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to coral reef stewardship partnerships.207.State block grants(a)In generalThe Administrator shall provide block grants of financial assistance to covered States to support management and restoration activities and further the implementation of coral reef action plans in effect under section 205 by covered States and non-Federal coral reef stewardship partnerships.(b)Eligibility for additional amountsA covered State shall qualify for and receive additional grant amounts beyond the base award specified in subsection (c)(1) if there is at least one coral reef action plan in effect within the jurisdiction of the covered State developed by that covered State or a non-Federal coral reef stewardship partnership.(c)Funding formulaSubject to the availability of appropriations, the amount of each block grant awarded to a covered State under this section shall be the sum of—(1)a base award of $100,000; and(2)if the State is eligible under subsection (b)—(A)an amount that is equal to non-Federal expenditures of up to $3,000,000 on coral reef management and restoration activities within the jurisdiction of the State, as reported within the previous fiscal year; and(B)an additional amount, from any funds appropriated for block grants under this section that remain after distribution under subparagraph (A) and paragraph (1), based on the proportion of the State’s share of total non-Federal expenditures on coral reef management and restoration activities, as reported within the previous fiscal year, in excess of $3,000,000, relative to other covered States.(d)ExclusionsFor the purposes of calculating block grant amounts under subsection (c), Federal funds provided to a covered State or non-Federal coral reef stewardship partnership shall not be considered as qualifying non-Federal expenditures, but non-Federal matching funds used to leverage Federal awards may be considered as qualifying non-Federal expenditures.(e)Responsibilities of the administratorThe Administrator is responsible for—(1)providing guidance on qualifying non-Federal expenditures and the proper documentation of such expenditures;(2)issuing annual solicitations to covered States for additional awards under this section; and(3)determining the appropriate allocation of additional amounts among covered States in accordance with this section.(f)Responsibilities of covered StatesEach covered State is responsible for documenting non-Federal expenditures within the jurisdiction of the State and formally reporting those expenditures for review in response to annual solicitations by the Administrator under subsection (e).(g)Unexpended amountsAny amounts available for block grants under this section that are not expended shall be transferred to the Coral Reef Stewardship Fund under section 208(b).(h)Waivers of certain requirementsThe Administrator may waive the eligibility requirements under subsection (b) through fiscal year 2023.208.Coral reef stewardship fund(a)Authority To enter into agreementsThe Administrator may enter into an agreement with the National Fish and Wildlife Foundation (in this section referred to as the Foundation), authorizing the Foundation to receive, hold, and administer funds received under this section.(b)FundThe Foundation shall invest, reinvest, and otherwise administer the funds received under this section and maintain such funds and any interest or revenues earned in a separate interest-bearing account, to be known as the Coral Reef Stewardship Fund (in this section referred to as the Fund, and known before the date of the enactment of the Restoring Resilient Reefs Act of 2021 as the Coral Reef Conservation Fund administered through a public-private partnership with the Foundation), established by the Foundation solely to support coral reef stewardship partnership activities that—(1)further the purposes of this title; and(2)are consistent with—(A)the national coral reef resilience strategy in effect under section 204A; and(B)coral reef action plans in effect, if any, under section 205 covering a coral reef or ecologically significant component of a coral reef to be impacted by such activities, if applicable.(c)Authorization To solicit donations(1)In generalPursuant to an agreement entered into under subsection (a), the Foundation may accept, receive, solicit, hold, administer, and use any gift (including, notwithstanding section 1342 of title 31, United States Code, donations of services) to further the purposes of this title.(2)Deposits in fundNotwithstanding section 3302 of title 31, United States Code, any funds received as a gift shall be deposited and maintained in the Fund.(3)Notification requiredNot later than 30 days after funds are deposited in the Fund under paragraph (2), the Foundation shall notify the Committee on Appropriations of the Senate and the Committee on Appropriations of the House of Representatives of the source and amount of such funds.(d)Review of performanceThe Administrator shall conduct a continuing review of all deposits into, and disbursements from, the Fund. Each review shall include a written assessment concerning the extent to which the Foundation has implemented the goals and requirements of—(1)this section; and(2)the national coral reef resilience strategy in effect under section 204A.(e)AdministrationUnder an agreement entered into pursuant to subsection (a), and subject to the availability of appropriations, the Administrator may transfer funds appropriated to carry out this title to the Foundation. Amounts received by the Foundation under this subsection may be used for matching, in whole or in part, contributions (whether in money, services, or property) made to the Foundation by private persons, State or local government agencies, or Tribal organizations.209.Coral reef emergency plans(a)In generalA covered reef manager may develop and periodically update a plan (in this title referred to as a coral reef emergency plan) consistent with the template described in section 204A(b)(3) to guide the rapid and effective response to circumstances that pose an urgent and immediate threat to the coral reef ecosystems within the manager’s responsibilities and jurisdictions, and consistent with any applicable coral reef action plan.(b)Coral reef emergenciesThe Administrator shall develop a list of, and criteria for, circumstances that pose an urgent and immediate threat to coral reefs (in this title referred to as coral reef emergencies), including—(1)new and ongoing outbreaks of disease;(2)new and ongoing outbreaks of invasive or nuisance species;(3)new and ongoing coral bleaching events;(4)natural disasters;(5)man-made disasters, including vessel groundings, hazardous spills, or coastal construction accidents; and(6)other exigent circumstances.(c)Best response practicesThe Administrator shall develop guidance on best practices to respond to coral reef emergencies that can be adopted within coral reef emergency plans. Such best practices shall be—(1)based on the best available science and integrated with evolving innovative technologies; and(2)revised not less frequently than once every 5 years.(d)Plan elementsA coral reef emergency plan shall include the following elements:(1)A description of particular threats, and the proposed responses, consistent with the best practices developed under subsection (d).(2)A delineation of roles and responsibilities for executing the plan.(3)Evidence of engagement with interested stakeholder groups, as applicable, in the development of the plan.(4)Any other information the Administrator considers to be necessary for the plan.(e)Technical assistanceThe Administrator and the Task Force shall make all reasonable efforts to provide technical assistance upon request by a covered reef manager developing a coral reef emergency plan under subsection (a).(f)Adoption of coral reef emergency plansA covered reef manager may adopt a coral reef emergency plan developed by another covered reef manager, in full or in part, as relevant to the adopting manager’s applicable jurisdiction.(g)Public reviewThe development of a coral reef action plan by a covered reef manager under subsection (a), and the adoption of a plan under subsection (f), shall be subject to public review and comment.(h)PublicationThe Administrator shall publish each coral reef emergency plan prepared and submitted to the Task Force under this section on publicly available internet websites of—(1)the Coral Reef Conservation Program of the National Oceanic and Atmospheric Administration; and(2)the Task Force.(i)Plan in effectA coral reef emergency plan shall be deemed to be in effect if the plan was submitted to the Task Force under this section during the preceding 6 years.210.Coral reef emergency fund(a)Establishment of fundThere is established in the Treasury an interest-bearing fund to be known as the Coral Reef Emergency Fund, which shall consist of amounts deposited into the Fund under subsection (c).(b)UsesAmounts in the Fund—(1)shall be available only for use by the Secretary to compensate covered coral reef mangers to implement a coral reef emergency plan in effect under sections 210 and 212; and(2)shall remain available until expended.(c)Deposits into the fundSubject to the availability of appropriations, there shall be deposited into the Fund—(1)amounts appropriated for the Fund; and(2)other amounts appropriated to the Secretary for use with respect to coral reef emergencies.(d)Acceptance of donations(1)In generalFor purposes of carrying out this title, the Secretary may accept, receive, solicit, hold, administer, and use any gift (including, notwithstanding section 1342 of title 31, United States Code, donations of services).(2)Deposits in fundNotwithstanding section 3302 of title 31, United States Code, any funds received as a gift shall be deposited and maintained in the Fund.211.Emergency assistance(a)Coral reef emergency declarations(1)Sua sponte declaration(A)In generalThe Secretary may determine and declare a coral reef emergency, including at the recommendation of the Secretary of the Interior.(B)RequirementsIn declaring a coral reef emergency under subparagraph (A), the Secretary shall—(i)certify that an emergency has occurred that is ecologically significant and harmful to coral reefs; and(ii)submit to the appropriate congressional committees findings and analysis to justify the declaration. (2)PetitionsIf a covered State or non-Federal coral reef stewardship partnership believes that a coral reef emergency has occurred, and is impacting coral reefs or ecologically significant components of coral reefs subject to the responsibilities or jurisdiction of the State or partnership, the State or partnership may petition the Secretary for a declaration of a coral reef emergency.(3)Evaluation and action(A)In generalNot later than 30 days after receiving a petition under paragraph (2) (except as provided in subparagraph (B)), the Secretary shall—(i)evaluate the petition to determine whether a coral reef emergency has occurred; and(ii)declare a coral reef emergency or deny the petition.(B)ExtensionThe Secretary may extend the deadline provided for under subparagraph (A) by not more than 15 days.(4)AppealIf the Secretary denies a petition for an emergency declaration submitted under paragraph (2), the State or partnership that submitted the petition may, not later than 15 days after receiving notice of the denial, appeal the denial to the Secretary. Not later than 15 days after receiving an appeal under this paragraph, the Secretary shall grant or deny the appeal.(5)RevocationThe Secretary may revoke any declaration of a coral reef emergency in whole or in part after determining that circumstances no longer require an emergency response.(6)Recovery of emergency fundingThe Administrator may seek compensation from negligent parties to recover emergency funds expended in excess of $500,000 under this section as a result of an emergency declaration arising from direct impacts to coral reefs from man-made disasters or accidents.(b)Grant authority(1)In generalSubject to the availability of appropriations, upon the declaration of a coral reef emergency under subsection (a), the Secretary shall provide grants to carry out proposals that meet the requirements of paragraph (2) to implement coral reef emergency plans in effect under section 209.(2)RequirementsA proposal for a grant under this subsection to implement a coral reef emergency plan in effect under section 209 shall include—(A)the name of the entity submitting the proposal;(B)a copy of the coral reef emergency plan;(C)a description of the qualifications of the individuals and entities who will implement the plan;(D)an estimate of the funds and time required to complete the implementation of the plan; and(E)any other information the Secretary considers to be necessary for evaluating the eligibility of the proposal for a grant under this subsection.(3)ReviewNot later than 30 days after receiving a proposal for a grant under this subsection, the Secretary shall review the proposal and determine if the proposal meets the requirements of paragraph (2).(4)Concurrent reviewAn entity seeking a grant under this subsection may submit a proposal under paragraph (2) to the Secretary at any time following the submission of a petition for an emergency declaration under subsection (a)(2) that is applicable to coral reefs or ecologically significant components of coral reefs subject to the responsibilities or jurisdiction of the entity.212.Vessel grounding inventoryThe Administrator, in coordination with the heads of other Federal agencies, shall establish and maintain an inventory of all vessel grounding incidents involving United States coral reefs, including a description of—(1)the impacts of each such incident to coral reefs and related natural resources;(2)vessel and ownership information relating to each such incident, if available;(3)the estimated cost of removal of the vessel, mitigation, or restoration relating to each such incident;(4)the response actions taken by the owner of the vessel, the Administrator, the Commandant of the Coast Guard, or representatives of other Federal or State agencies;(5)the status of the response actions, including the dates of—(A)vessel removal;(B)mitigation or restoration activities, including whether a coral reef emergency plan was implemented; and(C)any actions taken to prevent future grounding incidents; and(6)recommendations for additional navigational aids or other mechanisms for preventing future grounding incidents.213.Ruth D. Gates Coral Reef Conservation Grant Program(a)GrantsSubject to the availability of appropriations, the Administrator shall establish a program (to be known as the Ruth D. Gates Coral Reef Conservation Grant Program) to provide grants for projects for the conservation and restoration of coral reef ecosystems (in this section referred to as coral reef projects) pursuant to proposals approved by the Administrator in accordance with this section.(b)Eligibility(1)In generalAn entity described in paragraph (2) may submit to the Administrator a proposal for a coral reef project.(2)Entities describedAn entity described in this paragraph is—(A)a natural resource management authority of a State or local government or Tribal organization—(i)with responsibility for coral reef management; or(ii)the activities of which directly or indirectly affect coral reefs or coral reef ecosystems;(B)a regional fishery management council established under the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.);(C)a coral reef stewardship partnership seeking to implement a coral reef action plan in effect under section 205;(D)a coral reef research center designated under section 215(c)(4); or(E)another nongovernmental organization or research institution with demonstrated expertise in the conservation or restoration of coral reefs in practice or through significant contributions to the body of existing scientific research on coral reefs.(c)Project proposalsEach proposal for a grant under this section for a coral reef project shall include the following:(1)The name of the individual or entity responsible for conducting the project.(2)A description of the qualifications of the individual or entity.(3)A succinct statement of the purposes of the project.(4)An estimate of the funds and time required to complete the project.(5)Evidence of support for the project by appropriate representatives of States or other government jurisdictions in which the project will be conducted.(6)Information regarding the source and amount of matching funding available to the applicant.(7)A description of how the project meets one or more of the criteria under subsection (e)(2).(8)In the case of a proposal submitted by a coral reef stewardship partnership, a description of how the project aligns with the applicable coral reef action plan in effect under section 205.(9)Any other information the Administrator considers to be necessary for evaluating the eligibility of the project for a grant under this subsection.(d)Project review and approval(1)In generalThe Administrator shall review each coral reef project proposal submitted under this section to determine if the project meets the criteria set forth in subsection (e).(2)Prioritization of conservation projectsThe Administrator shall prioritize the awarding of grants for projects that meet the criteria for approval under subparagraphs (A) through (G) of subsection (e)(2) that are proposed to be conducted within priority areas identified for coral reef conservation by the Administrator and consistent with the national coral reef resilience strategy in effect under section 204A.(3)Prioritization of restoration projectsThe Administrator shall prioritize the awarding of grants for projects that meet the criteria for approval under subparagraphs (E) through (L) of subsection (e)(2) that are proposed to be conducted within priority areas identified for coral reef restoration by the Administrator and consistent with the national coral reef resilience strategy in effect under section 204A.(4)Review; approval or disapprovalNot later than 180 days after receiving a proposal for a coral reef project under this section, the Administrator shall—(A)request and consider written comments on the proposal from each Federal agency, State government, Tribal organization, or other government jurisdiction, including the relevant regional fishery management councils established under the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.), or any National Marine Sanctuary or Marine National Monument, with jurisdiction or management authority over coral reef ecosystems in the area where the project is to be conducted, including the extent to which the project is consistent with locally established priorities, unless such entities were directly involved in the development of the project proposal;(B)provide for the merit-based peer review of the proposal and require standardized documentation of that peer review;(C)after considering any written comments and recommendations based on the reviews under subparagraphs (A) and (B), approve or disapprove the proposal; and(D)provide written notification of that approval or disapproval, with summaries of all written comments, recommendations, and peer-reviews, to the entity that submitted the proposal, and each of those States, Tribal organizations, and other government jurisdictions that provided comments under subparagraph (A).(e)Criteria for approvalThe Administrator may not approve a proposal for a coral reef project under this section unless the project—(1)is consistent with—(A)the national coral reef resilience strategy in effect under section 204A; and(B)any Federal or non-Federal coral reef action plans in effect under section 205 covering a coral reef or ecologically significant component of a coral reef to be affected by the project; and(2)will enhance the conservation and restoration of coral reefs by—(A)addressing conflicts arising from the use of environments near coral reefs or from the use of corals, species associated with coral reefs, and coral products, including supporting consensus-driven, community-based planning and management initiatives for the protection of coral reef ecosystems;(B)improving compliance with laws that prohibit or regulate the taking of coral products or species associated with coral reefs or regulate the use and management of coral reef ecosystems;(C)designing and implementing networks of real-time water quality monitoring along coral reefs, including data collection related to turbidity, nutrient availability, harmful algal blooms, and plankton assemblages, with an emphasis on coral reefs impacted by agriculture and urban development;(D)promoting ecologically sound navigation and anchorages, including mooring buoy systems to promote enhanced recreational access, near coral reefs;(E)furthering the goals and objectives of coral reef action plans in effect under section 205 and coral reef emergency plans in effect under section 209;(F)mapping the location and distribution of coral reefs and potential coral reef habitat;(G)stimulating innovation to advance the ability of the United States to understand, research, or monitor coral reef ecosystems, or to develop management or adaptation options to preserve, sustain, and restore coral reef ecosystems;(H)implementing research to ensure the population viability of listed coral species in United States waters as detailed in the population-based recovery criteria included in species-specific recovery plans consistent with the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.);(I)developing and implementing cost-effective methods to restore degraded coral reef ecosystems or to create geographically appropriate coral reef ecosystems in suitable waters, including by improving habitat or promoting success of keystone species, with an emphasis on novel restoration strategies and techniques to advance coral reef recovery and growth near population centers threatened by rising sea levels and storm surge;(J)translating and applying coral genetics research to coral reef ecosystem restoration, including research related to traits that promote resilience to increasing ocean temperatures, ocean acidification, coral bleaching, coral diseases, and invasive species;(K)developing and maintaining in situ native coral propagation sites; or(L)developing and maintaining ex situ coral propagation nurseries and land-based coral gene banks to—(i)conserve or augment genetic diversity of native coral populations;(ii)support captive breeding of rare coral species; or(iii)enhance resilience of native coral populations to increasing ocean temperatures, ocean acidification, coral bleaching, and coral diseases through selective breeding, conditioning, or other approaches that target genes, gene expression, phenotypic traits, or phenotypic plasticity.(f)Funding requirementsTo the extent practicable based upon proposals for coral reef projects submitted to the Administrator, the Administrator shall ensure that funding for grants awarded under this section during a fiscal year is distributed as follows:(1)Not less than 40 percent of funds available shall be awarded for projects in the Pacific Ocean within the maritime areas and zones subject to the jurisdiction or control of the United States.(2)Not less than 40 percent of the funds available shall be awarded for projects in the Atlantic Ocean, the Gulf of Mexico, or the Caribbean Sea within the maritime areas and zones subject to the jurisdiction or control of the United States.(3)Not more than 67 percent of funds distributed in each region in accordance with paragraphs (1) and (2) shall be made exclusively available to projects that are—(A)submitted by a coral reef stewardship partnership; and(B)consistent with the coral reef action plan in effect under section 205 by such a partnership.(4)Of the funds distributed to support projects in accordance with paragraph (3), not less than 20 percent and not more than 33 percent shall be awarded for projects submitted by a Federal coral reef stewardship partnership.(g)Project reportingEach entity receiving a grant under this section shall submit to the Administrator such reports at such times and containing such information for evaluating project performance as the Administrator may require.(h)Task forceThe Administrator may consult with the Secretary of the Interior and the Task Force to obtain guidance in establishing priorities and evaluating proposals for coral reef projects under this section.(i)Unexpended amountsAny amounts available for grants under this section that are not expended shall be transferred to the Coral Reef Stewardship Fund under section 208(b).214.Reports on administration(a)In generalNot later than 2 years after the date of the enactment of the Restoring Resilient Reefs Act of 2021, and every 2 years thereafter, the Administrator shall submit to the committees specified in subsection (b) a report on the administration of this title during the 2-year period preceding submission of the report, including—(1)a description of all activities undertaken to implement the most recent national coral reef resilience strategy under section 204A;(2)a statement of all funds obligated under the authorities of this title; and(3)a summary, disaggregated by State, of Federal and non-Federal contributions toward the costs of each project or activity funded, in full or in part, under the authorities of this title.(b)Committees specifiedThe committees specified in this subsection are—(1)the Committee on Commerce, Science, and Transportation and the Committee on Appropriations of the Senate; and(2)the Committee on Natural Resources and the Committee on Appropriations of the House of Representatives.215.Authority to enter into agreements(a)In generalThe Administrator may enter into and perform such contracts, leases, grants, or cooperative agreements as may be necessary to carry out the purposes of this title.(b)Funding(1)In generalUnder an agreement entered into under subsection (a), the Administrator may reimburse or provide funds authorized to be appropriated by section 216 to, and may receive funds or reimbursements from, individuals and entities described in paragraph (2) to carry out activities authorized by this title.(2)Individuals and entities describedIndividuals and entities described in this paragraph are the following:(A)Federal agencies, instrumentalities, and laboratories.(B)State and local governments.(C)Indian Tribes and Tribal organizations.(D)International organizations.(E)Foreign governments not subject to economic sanctions imposed by the United States.(F)Institutions of higher education, research centers, and other educational institutions.(G)Nonprofit organizations.(H)Commercial organizations.(I)Other public or private individuals or entities.(c)Cooperative institutes(1)EstablishmentThe Secretary shall establish 2 cooperative institutes for the purpose of advancing and sustaining essential capabilities in coral reef research, to be known as the Atlantic Coral Reef Institute and the Pacific Coral Reef Institute.(2)MembershipEach institute established under paragraph (1) shall be housed within a single coral reef research center designated by the Administrator under paragraph (4) in the Atlantic and Pacific basins, respectively, and may contract with other coral reef research centers within the same basin to support each institute’s capacity and reach.(3)FunctionsThe institutes established under paragraph (1) shall—(A)conduct federally directed research to fill national and regional coral reef ecosystem research gaps and improve understanding of, and responses to, continuing and emerging threats to the resilience of United States coral reef ecosystems consistent with the national coral reef resilience strategy in effect under section 204A;(B)support ecological research and monitoring to study the effects of conservation and restoration activities funded by this title on promoting more effective coral reef management and restoration; and(C)through agreements—(i)collaborate directly with governmental resource management agencies, coral reef stewardship partnerships, nonprofit organizations, and other coral reef research centers designated under paragraph (4);(ii)assist in the development and implementation of—(I)the national coral reef resilience strategy under section 204A;(II)coral reef action plans under section 205; and(III)coral reef emergency plans under section 209;(iii)build capacity within governmental resource management agencies to establish research priorities and translate and apply research findings to management and restoration practices; and(iv)conduct public education and awareness programs for policymakers, resource managers, and the general public on—(I)coral reefs and coral reef ecosystems;(II)best practices for coral reef ecosystem management and restoration;(III)the value of coral reefs; and(IV)the threats to the sustainability of coral reef ecosystems.(4)Coral reef research centers(A)In generalThe Administrator shall periodically solicit applications and designate all qualifying institutions in a covered State as coral reef research centers.(B)CriteriaAn institution qualifies for designation as a coral reef research center under subparagraph (A) if the Administrator determines that the institution—(i)is operated by an institution of higher education or nonprofit marine research organization;(ii)has established management-driven national or regional coral reef research or restoration programs;(iii)has demonstrated abilities to coordinate closely with appropriate Federal and State agencies, as well as other academic and nonprofit organizations; and(iv)maintains significant local community engagement and outreach programs related to coral reef ecosystems.(d)Multiyear cooperative agreementsThe Administrator may enter into multiyear cooperative agreements with the heads of other Federal agencies, States, Indian Tribes or Tribal organizations, local governments, the coral reef cooperative institutes established under subsection (c), and other institutions of higher education, nonprofit research organizations, and nongovernmental organizations to carry out activities authorized under this title.(e)Use of resources of other agenciesThe Administrator may use, with consent and with or without reimbursement, the land, services, equipment, personnel, and facilities of any agency or instrumentality of—(1)the United States;(2)any State or local government;(3)any Indian Tribe; or(4)any foreign government not subject to economic sanctions imposed by the United States.216.Coral reef prize competitions(a)In generalThe head of any Federal agency with a representative serving on the U.S. Coral Reef Task Force established by Executive Order 13089 (16 U.S.C. 6401 note; relating to coral reef protection), may, individually or in cooperation with one or more agencies, carry out a program to award prizes competitively under section 24 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3719).(b)PurposesAny program carried out under this section shall be for the purpose of stimulating innovation to advance the ability of the United States to understand, research, or monitor coral reef ecosystems, or to develop management or adaptation options to preserve, sustain, and restore coral reef ecosystems.(c)Priority programsPriority shall be given to establishing programs under this section that address communities, environments, or industries that are in distress as a result of the decline or degradation of coral reef ecosystems, including—(1)scientific research and monitoring that furthers the understanding of causes behind coral reef decline and degradation and the generally slow recovery following disturbances, including ocean acidification and its impacts on coral reproduction;(2)the development of monitoring or management options for communities or industries that are experiencing significant financial hardship;(3)the development of adaptation options to alleviate economic harm and job loss caused by damage to coral reef ecosystems;(4)the development of measures to help vulnerable communities or industries, with an emphasis on rural communities and businesses; and(5)the development of adaptation and management options for impacted tourism industries.217.Authorization of appropriations(a)In generalThere are authorized to be appropriated to the Secretary to carry out this title the following amounts, which shall remain available until expended:(1)$31,000,000 for fiscal year 2021.(2)$32,500,000 for fiscal year 2022.(3)$34,000,000 for fiscal year 2023.(4)$35,500,000 for fiscal year 2024.(5)$37,000,000 for fiscal year 2025.(b)AdministrationOf the amounts appropriated pursuant to the authorization of appropriations under subsection (a), not more than the lesser of $1,500,000 or 10 percent may be used for program administration or for overhead costs incurred by the National Oceanic and Atmospheric Administration or the Department of Commerce and assessed as an administrative charge.(c)Coral reef management and restoration activitiesFrom the amounts authorized to be appropriated under subsection (a), there shall be made available to the Secretary not less than the following amounts for authorized activities under sections 203 and 207:(1)$23,000,000 for fiscal year 2021, of which not less than $8,000,000 shall be made available to the Secretary for the provision State block grants under section 207.(2)$24,500,000 for fiscal year 2022, of which not less than $8,500,000 shall be made available to the Secretary for the provision State block grants under section 207.(3)$26,000,000 for fiscal year 2023, of which not less than $9,000,000 shall be made available to the Secretary for the provision State block grants under section 207.(4)$27,500,000 for fiscal year 2024, of which not less than $10,000,000 shall be made available to the Secretary for the provision State block grants under section 207.(5)$29,000,000 for fiscal year 2025, of which not less than $11,000,000 shall be made available to the Secretary for the provision State block grants under section 207.(d)Federally directed research and coral reef conservation program grantsFrom the amounts authorized to be appropriated under subsection (a), there shall be made available to the Secretary not less than $8,000,000 for each of fiscal years 2021 through 2025 to support purposes consistent with this title, of which—(1)not less than $3,500,000 shall be made available for each such fiscal year for authorized activities under section 213; and(2)not less than $4,500,000 shall be made available for each such fiscal year through cooperative agreements with the cooperative institutes established under section 215(c).218.DefinitionsIn this title:(1)AdministratorThe term Administrator means the Administrator of the National Oceanic and Atmospheric Administration.(2)Appropriate congressional committeesThe term appropriate congressional committees means the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Natural Resources of the House of Representatives.(3)ConservationThe term conservation means the use of methods and procedures necessary to preserve or sustain native corals and associated species as diverse, viable, and self-perpetuating coral reef ecosystems with minimal impacts from invasive species, including—(A)all activities associated with resource management, such as monitoring, assessment, protection, restoration, sustainable use, management of habitat, and maintenance or augmentation of genetic diversity;(B)mapping;(C)scientific expertise and technical assistance in the development and implementation of management strategies for marine protected areas and marine resources consistent with the National Marine Sanctuaries Act (16 U.S.C. 1431 et seq.) and the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.);(D)law enforcement;(E)conflict resolution initiatives;(F)community outreach and education; and(G)promotion of safe and ecologically sound navigation and anchoring.(4)CoralThe term coral means species of the phylum Cnidaria, including—(A)all species of the orders Antipatharia (black corals), Scleractinia (stony corals), Alcyonacea (soft corals, organ pipe corals, gorgonians), and Helioporacea (blue coral), of the class Anthozoa; and(B)all species of the order Anthoathecata (fire corals and other hydrocorals) of the class Hydrozoa.(5)Coral reefThe term coral reef means limestone structures in the form of a reef or shoal, composed in whole or in part by living coral, skeletal remains of coral, crustose coralline algae, and other associated sessile marine plants and animals.(6)Coral reef ecosystemThe term coral reef ecosystem means—(A)corals and other geographically and ecologically associated marine communities of other reef organisms (including reef plants and animals) associated with coral reef habitat; and(B)the biotic and abiotic factors and processes that control coral calcification rates, tissue growth, reproduction, recruitment, abundance, coral-algal symbiosis, and biodiversity in such habitat.(7)Coral productsThe term coral products means any living or dead specimens, parts, or derivatives, or any product containing specimens, parts, or derivatives, of any species referred to in paragraph (4).(8)Covered reef manager(A)In generalThe term covered reef manager means a management unit of a Federal agency specified in subparagraph (B) with jurisdiction over a coral reef ecosystem, covered State, or coral reef stewardship partnership.(B)Federal agencies specifiedA Federal agency specified in this subparagraph is one of the following:(i)The National Oceanic and Atmospheric Administration.(ii)The National Park Service.(iii)The United States Fish and Wildlife Service.(iv)The Office of Insular Affairs.(9)Covered StateThe term covered State means Florida, Hawaii, and the territories of American Samoa, the Commonwealth of the Northern Mariana Islands, Guam, Puerto Rico, and the United States Virgin Islands.(10)Indian tribeThe term Indian Tribe has the meaning given that term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).(11)Institution of higher educationThe term institution of higher education has the meaning given that term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).(12)Interested stakeholder groupsThe term interested stakeholder groups includes community members such as businesses, commercial and recreational fishermen, other recreationalists, Federal, State, Tribal, and local government units with related jurisdiction, institutions of higher education, and nongovernmental organizations.(13)Nonprofit organizationThe term nonprofit organization means an organization that is described in section 501(c) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code.(14)RestorationThe term restoration means the use of methods and procedures necessary to enhance, rehabilitate, recreate, or create a functioning coral reef or coral reef ecosystem, in whole or in part, within suitable waters of the historical geographic range of such ecosystems, to provide ecological, economic, cultural, or coastal resiliency services associated with healthy coral reefs and benefit native populations of coral reef organisms.(15)ResilienceThe term resilience means the capacity for corals within their native range, coral reefs, or coral reef ecosystems to recover from natural and human disturbances as determined by clearly identifiable, measurable, and science-based standards.(16)SecretaryThe term Secretary means the Secretary of Commerce.(17)StateThe term State means—(A)any State of the United States that contains a coral reef ecosystem within its seaward boundaries;(B)American Samoa, the Commonwealth of the Northern Mariana Islands, Guam, Puerto Rico, or the United States Virgin Islands; or(C)any other territory or possession of the United States or separate sovereign in free association with the United States that contains a coral reef ecosystem within its seaward boundaries.(18)StewardshipThe term stewardship, with respect to a coral reef, includes conservation, restoration, and public outreach and education.(19)Task forceThe term Task Force means the United States Coral Reef Task Force established under section 201 of the Restoring Resilient Reefs Act of 2021.(20)Tribal organizationThe term Tribal organization has the meaning given the term tribal organization in section 3765 of title 38, United States Code..(c)Conforming amendment to National Oceans and Coastal Security ActSection 905(a) of the National Oceans and Coastal Security Act (16 U.S.C. 7504(a)) is amended by striking and coastal infrastructure and inserting , coastal infrastructure, and ecosystem services provided by natural systems such as coral reefs.102.Modification to section 204 of the Coral Reef Conservation Act of 2000 (16 U.S.C. 6403)Section 204 of the Coral Reef Conservation Act of 2000 (16 U.S.C. 6403) is amended—(1)in subsection (a), by striking this section and inserting section 213;(2)in subsection (b), by adding at the end the following:(3)Special ruleFor purposes of paragraph (1), block grant funds awarded to the territories of American Samoa, the Commonwealth of the Northern Mariana Islands, Guam, Puerto Rico, or the United States Virgin Islands under section 207 shall qualify as the non-Federal share of project costs.; and(3)by striking subsections (c) through (j).IIUnited States Coral Reef Task Force201.EstablishmentThere is established a task force to lead, coordinate, and strengthen Federal Government actions to better preserve, conserve, and restore coral reef ecosystems, to be known as the United States Coral Reef Task Force (in this title referred to as the Task Force).202.DutiesThe duties of the Task Force shall be—(1)to coordinate, in cooperation with State, Tribal, and local government partners, coral reef research centers designated under section 215(c) of the Coral Reef Conservation Act of 2000 (as amended by section 101), and other nongovernmental and academic partners as appropriate, activities regarding the mapping, monitoring, research, conservation, mitigation, and restoration of coral reefs and coral reef ecosystems;(2)to monitor and advise regarding implementation of the policy and Federal agency responsibilities set forth in—(A)Executive Order 13089 (63 Fed. Reg. 32701; relating to coral reef protection); and(B)the national coral reef resilience strategy developed under section 204A of the Coral Reef Conservation Act of 2000, as amended by section 101;(3)to work with the Secretary of State and the Administrator of the United States Agency for International Development, and in coordination with the other members of the Task Force—(A)to assess the United States role in international trade and protection of coral species;(B)to encourage implementation of appropriate strategies and actions to promote conservation and sustainable use of coral reef resources worldwide; and(C)to collaborate with international communities successful in managing coral reefs;(4)to provide technical assistance for the development and implementation, as appropriate, of—(A)the national coral reef resilience strategy under section 204A of the Coral Reef Conservation Act of 2000, as amended by section 101;(B)coral reef action plans under section 205 of that Act; and(C)coral reef emergency plans under section 209 of that Act; and(5)to produce a report each year, for submission to the appropriate congressional committees and publication on a publicly available internet website of the Task Force, highlighting the status of the coral reef equities of a covered State on a rotating basis, including—(A)a summary of recent coral reef management and restoration activities undertaken in that State; and(B)updated estimates of the direct and indirect economic activity supported by, and other benefits associated with, those coral reef equities.203.Membership(a)Voting membershipThe Task Force shall have the following voting members:(1)The Secretary of Commerce, acting through the Administrator of the National Oceanic and Atmospheric Administration, and the Secretary of the Interior, who shall be co-chairs of the Task Force.(2)The Administrator of the United States Agency for International Development.(3)The Secretary of Agriculture.(4)The Secretary of Defense.(5)The Secretary of the Army, acting through the Assistant Secretary of the Army for Civil Works.(6)The Secretary of Homeland Security, acting through the Administrator of the Federal Emergency Management Agency.(7)The Commandant of the Coast Guard.(8)The Attorney General.(9)The Secretary of State.(10)The Secretary of Transportation.(11)The Administrator of the Environmental Protection Agency.(12)The Administrator of the National Aeronautics and Space Administration.(13)The Director of the National Science Foundation.(14)The Governor, or a representative of the Governor, of each covered State.(b)Nonvoting membersThe Task Force shall have the following nonvoting members:(1)A member of the South Atlantic Fishery Management Council who is designated by the Governor of Florida under section 302(b)(1) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1852(b)(1)).(2)A member of the Gulf of Mexico Fishery Management Council who is designated by the Governor of Florida under such section.(3)A member of the Western Pacific Fishery Management Council who is designated under such section and selected as follows:(A)For the period beginning on the date of the enactment of this Act and ending on December 31 of the calendar year during which such date of enactment occurs, the member shall be selected jointly by the governors of Hawaii, American Samoa, Guam, and the Commonwealth of the Northern Mariana Islands.(B)For each calendar year thereafter, the governors of Hawaii, American Samoa, Guam, and the Commonwealth of the Northern Mariana Islands shall, on a rotating basis, take turns selecting the member.(4)A member of the Caribbean Fishery Management Council who is designated under such section and selected as follows:(A)For the period beginning on the date of the enactment of this Act and ending on December 31 of the calendar year during which such date of enactment occurs, the member shall be selected jointly by the governors of Puerto Rico and the United States Virgin Islands.(B)For each calendar year thereafter, the governors of Puerto Rico and the United States Virgin Islands shall, on an alternating basis, take turns selecting the member.(5)A member appointed by the President of the Federated States of Micronesia.(6)A member appointed by the President of the Republic of the Marshall Islands.(7)A member appointed by the President of the Republic of Palau.204.Responsibilities of Federal agency members(a)In generalA member of the Task Force specified in paragraphs (1) through (14) of section 203(a) shall—(1)identify the actions of the agency that member represents that may affect coral reef ecosystems;(2)utilize the programs and authorities of that agency to protect and enhance the conditions of such ecosystems, including through the promotion of basic and applied scientific research;(3)collaborate with the Task Force to appropriately reflect budgetary needs for coral reef conservation and restoration activities in all agency budget planning and justification documents and processes; and(4)engage in any other coordinated efforts approved by the Task Force.(b)Co-ChairsIn addition to their responsibilities under subsection (a), the co-chairs of the Task Force shall administer performance of the functions of the Task Force and facilitate the coordination of the members of the Task Force specified in paragraphs (1) through (14) of section 203(a).205.Working groups(a)In generalThe co-chairs of the Task Force may establish working groups as necessary to meet the goals and carry out the duties of the Task Force.(b)Requests from membersThe members of the Task Force may request that the co-chairs establish a working group under subsection (a).(c)Participation by nongovernmental organizationsThe co-chairs may allow nongovernmental organizations as appropriate, including academic institutions, conservation groups, and commercial and recreational fishing associations, to participate in a working group established under subsection (a).(d)Nonapplicability of Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to working groups established under this section.206.DefinitionsIn this title:(1)Appropriate congressional committeesThe term appropriate congressional committees means the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Natural Resources of the House of Representatives.(2)Conservation, coral, coral reef, etcThe terms conservation, coral, coral reef, coral reef ecosystem, covered State, restoration, resilience, and State have the meaning given those terms in section 218 of the Coral Reef Conservation Act of 2000, as amended by section 101.IIIDepartment of the Interior coral reef authorities301.Coral reef conservation and restoration assistance(a)In generalThe Secretary of the Interior may provide scientific expertise and technical assistance, and subject to the availability of appropriations, financial assistance for the conservation and restoration of coral reefs consistent with all applicable laws governing resource management in Federal, State, and Tribal waters, including—(1)the national coral reef resilience strategy in effect under section 204A of the Coral Reef Conservation Act of 2000, as amended by section 101;(2)coral reef action plans in effect under section 205 of that Act, as applicable; and(3)coral reef emergency plans in effect under section 209 of that Act, as applicable.(b)Office of insular affairs coral reef initiativeThe Secretary may establish within the Office of Insular Affairs a Coral Reef Initiative Program—(1)to provide grant funding to support local management, conservation, and protection of coral reef ecosystems in—(A)insular areas of covered States; and(B)Freely Associated States;(2)to complement the other conservation and assistance activities conducted under this Act; and(3)to provide other technical, scientific, and financial assistance and conduct conservation activities that advance the purpose of this Act.(c)Consultation with the Department of CommerceThe Secretary of the Interior may consult with the Secretary of Commerce regarding the conduct of any activities to conserve and restore coral reefs and coral reef ecosystems in waters managed under the jurisdiction of the Federal agencies specified in paragraphs (2) and (3) of section 203(c) of the Coral Reef Conservation Act of 2000, as amended by section 101.(d)Cooperative agreementsSubject to the availability of appropriations, the Secretary of the Interior may enter into cooperative agreements with covered reef managers to fund coral reef conservation and restoration activities in waters managed under the jurisdiction of such managers that—(1)are consistent with the national coral reef resilience strategy in effect under section 204A of the Coral Reef Conservation Act of 2000, as amended by section 101; and(2)support and enhance the success of—(A)coral reef action plans in effect under section 205 of that Act; and(B)coral reef emergency plans in effect under section 209 of that Act.(e)DefinitionsIn this section, the terms conservation, coral reef, covered reef manager, covered State, restoration, and State have the meaning given those terms in section 218 of the Coral Reef Conservation Act of 2000, as amended by section 101.IVSusan L. Williams National Coral Reef Management Fellowship401.Short titleThis title may be cited as the Susan L. Williams National Coral Reef Management Fellowship Act of 2021.402.DefinitionsIn this title:(1)FellowThe term fellow means a National Coral Reef Management Fellow.(2)FellowshipThe term fellowship means the National Coral Reef Management Fellowship established in section 403. (3)Indian tribe; tribal organizationThe terms Indian Tribe and Tribal organization have the meanings given those terms in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304). (4)SecretaryThe term Secretary means the Secretary of Commerce.403.Establishment of fellowship program(a)In generalThere is established a National Coral Reef Management Fellowship Program.(b)PurposesThe purposes of the fellowship are—(1) to encourage future leaders of the United States to develop additional coral reef management capacity in States and local communities with coral reefs;(2)to provide management agencies of States, Tribal organizations, and Freely Associated States with highly qualified candidates whose education and work experience meet the specific needs of each State, Indian Tribe, and Freely Associated State; and(3)to provide fellows with professional experience in management of coastal and coral reef resources.404.Fellowship awards(a)In generalThe Secretary shall award the fellowship in accordance with this section.(b)Term of fellowshipA fellowship awarded under this section shall be for a term of not more than 24 months.(c)QualificationsThe Secretary shall award the fellowship to individuals who have demonstrated—(1)an intent to pursue a career in marine services and outstanding potential for such a career;(2)leadership potential, actual leadership experience, or both;(3)a college or graduate degree in biological science, experience that correlates with aptitude and interest for marine management, or both;(4)proficient writing and speaking skills; and(5)such other attributes as the Secretary considers appropriate.405.Matching requirement(a)In generalExcept as provided in subsection (b), the non-Federal share of the costs of a fellowship under this section shall be 25 percent of such costs.(b)Waiver of requirementsThe Secretary may waive the application of subsection (a) if the Secretary finds that such waiver is necessary to support a project that the Secretary has identified as a high priority. 